MISCELLANEOUS COMMUNICATION

Information Disclosure Statement
The IDS 1449 filed 03/04/2015 contained an obvious typographical error with respect to the U.S. Published Application No. for HIRAKI ET AL (i.e., listed as US 2013/009535) should be US 2013/0095325.
 	An initialed copy of the corrected IDS 1449 is attached to this Communication, indicating that HIRAKI ET AL (US 2013/0095325) has been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 22, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787